              Case 3:20-cv-00685-VC Document 33 Filed 04/27/20 Page 1 of 4




 1   DAN SIEGEL, SBN 056400                       LOUIS A. LEONE, ESQ. (SBN: 099874)
     EMILYROSE JOHNS, SBN 294319                  CLAUDIA LEED, ESQ. (SBN: 122676)
 2   SIEGEL, YEE, BRUNNER & MEHTA                 SETH L. GORDON, ESQ. (SBN: 262653)
 3   475 14th Street, Suite 500                   LEONE & ALBERTS
     Oakland, California 94612                    A Professional Corporation
 4   Telephone: (510) 839-1200                    1390 Willow Pass Road, Suite 700
     Facsimile: (510) 444-6698                    Concord, CA 94520
 5   Emails: danmsiegel@gmail.com;                Telephone: (925) 974-8600
 6   emilyrose@siegelyee.com                      Facsimile: (925) 974-8601
                                                  Emails: lleone@leonealberts.com
 7   Attorneys for Claimants                      cleed@leonealberts.com
     SARU JAYARAMAN, STEPHEN YOUNG,               sgordon@leonealberts.com
 8   MARTIN BOYDEN, ZACH NORRIS,
 9   DEIRDRE SNYDER, MIKE LOUDEN,                 ATTORNEYS FOR DEFENDANTS
     AMY HARUYAMA, and ERIC                       OAKLAND UNIFIED SCHOOL DISTRICT,
10   PETTENGILL                                   JEFF GODOWN, DONALD PERRIER
11
12                          UNITED STATES DISTRICT COURT

13                       DISTRICT OF NORTHERN CALIFORNIA
14
     SARU JAYARAMAN, STEPHEN YOUNG,   )            Case No. 3:20-cv-00685-VC
15
     MARTIN BOYDEN, ZACH NORRIS,      )
16   DEIRDRE SNYDER, MIKE LOUDEN,     )            STIPULATION AND [PROPOSED]
     AMY HARUYAMA, and ERIC           )            ORDER TO VACATE
17   PETTENGILL,                      )            DEFENDANTS’ DEADLINE TO
                                      )            ANSWER OR OTHERWISE
18
                 Claimants,           )            RESPOND TO PLAINTIFFS’ FIRST
19                                    )            AMENDED COMPLAINT AND TO
           vs.                        )            SCHEDULE THE FILING OF AND
20                                    )            RESPONSE TO A SECOND
     OAKLAND UNIFIED SCHOOL DISTRICT; )            AMENDED COMPLAINT
21
     JEFF GODOWN, POLICE CHIEF;       )
22   DONALD PERRIER, POLICE SERGEANT, )
     and DOES 1 through 20,           )
23                                    )
                 Respondents.         )
24
25         The parties to the above captioned litigation hereby stipulate by and through

26   their undersigned counsel of record as follows:

27         Plaintiffs filed their First Amended Complaint in this matter on April 10, 2020.

28   (ECF No. 28.) On April 15, 2020, the Court ordered defendants to Answer or move to

     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Stipulation and [Proposed] Order to Vacate Defendants’ Deadline to Answer or
     Otherwise Respond to Plaintiffs’ First Amended Complaint and to Schedule the Filing of
     and Response to a Second Amended Complaint - 1
              Case 3:20-cv-00685-VC Document 33 Filed 04/27/20 Page 2 of 4




 1   dismiss plaintiffs’ First Amended Complaint within 14 days of the Court’s Order. (ECF
 2   No. 29.). Pursuant to this Court’s order, Defendants’ response to the First Amended
 3   Complaint was due filed by April 29, 2020.
 4          On April 15, 2020, the parties exchanged initial disclosures. In doing so,
 5   plaintiffs learned the identities of the parties previously presented as DOE defendants.
 6   Plaintiffs intend to file a Second Amended Complaint to name the identities of the DOE
 7   defendants.
 8          Defendants have identified issues with plaintiffs’ First Amended Complaint that
 9   they had intended to address with a Motion to Dismiss. However, the parties agree that
10   judicial economy may best be served by meeting and conferring over plaintiffs’
11   proposed Second Amended Complaint to determine whether it resolves defendants’
12   concerns.
13          The parties agree that the defendants do not have to respond to the First
14   Amended Complaint in view of the plaintiffs’ intention to file a Second Amended
15   Complaint.
16          Plaintiffs will provide defendants with the proposed Second Amended Complaint
17   by April 27, 2020. Plaintiffs will redline or highlight the changes incorporated into the
18   proposed Second Amended Complaint. The parties will then meet and confer regarding
19   the proposed Second Amended Complaint
20          If the parties are successful in their efforts to meet and confer, the parties will
21   stipulate to a proposed order permitting the filing of a Second Amended Complaint.
22   The stipulation and proposed order will require defendants to Answer the Second
23   Amended Complaint by May 22, 2020.
24   ///
25   ///
26   ///
27
28

     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Stipulation and [Proposed] Order to Vacate Defendants’ Deadline to Answer or
     Otherwise Respond to Plaintiffs’ First Amended Complaint and to Schedule the Filing of
     and Response to a Second Amended Complaint - 2
              Case 3:20-cv-00685-VC Document 33 Filed 04/27/20 Page 3 of 4




 1         However, if the parties cannot resolve their dispute regarding the Second
 2   Amended Complaint by May 8, 2020, defendants will stipulate to the filing of plaintiffs’
 3   Second Amended Complaint on May 8, 2020 and will file their Motion to Dismiss by
 4   May 22, 2020.
 5         It is so stipulated.
 6         Dated: April 25, 2020
 7                                            SIEGEL, YEE, BRUNNER & MEHTA
 8
 9                                            By__/s/EmilyRose Johns________
                                                EmilyRose Johns
10
                                              Attorneys for Plaintiffs
11                                            SARU JAYARAMAN, STEPHEN YOUNG,
12                                            MARTIN BOYDEN, ZACH NORRIS,
                                              DEIRDRE SNYDER, MIKE LOUDEN,
13                                            AMY HARUYAMA, and ERIC PETTENGILL
14         Dated: April 25, 2020
15                                            LEONE & ALBERTS
16
17                                            By__/s/Claudia Leed___________
18                                              Claudia Leed

19                                            Attorneys for Defendants
                                              OAKLAND UNIFIED SCHOOL DISTRICT,
20                                            JEFF GODOWN, and DONALD PERRIER
21
22
23
24
25
26
27
28

     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Stipulation and [Proposed] Order to Vacate Defendants’ Deadline to Answer or
     Otherwise Respond to Plaintiffs’ First Amended Complaint and to Schedule the Filing of
     and Response to a Second Amended Complaint - 3
              Case 3:20-cv-00685-VC Document 33 Filed 04/27/20 Page 4 of 4




 1                                 [PROPOSED] ORDER
 2         Pursuant to stipulation and good cause showing, IT IS SO ORDERED.
 3
 4   Dated: April __,
                  27 2020                                 __________________
 5                                                        Hon. Vince Chhabria
                                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Stipulation and [Proposed] Order to Vacate Defendants’ Deadline to Answer or
     Otherwise Respond to Plaintiffs’ First Amended Complaint and to Schedule the Filing of
     and Response to a Second Amended Complaint - 4
